IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00372-CV

                    EX PARTE MILTON LEE GARDNER



                          From the 77th District Court
                           Limestone County, Texas
                           Trial Court No. J-291-A-1


                                    ORDER

      Appellant’s Motion for Rehearing, filed on November 18, 2016, is denied.

                                          PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 7, 2016